Citation Nr: 0413118	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as a residual of a head injury.

2.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 29, 1974 to 
November 15, 1974. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a character behavior disorder (claimed as a 
personality disorder), and an April 2002 decision by the 
Waco, Texas RO that denied entitlement to non-service-
connected pension.  The veteran's claims file is located at 
the WACO RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served on active duty from October 29, 1974 
to November 15, 1974, for a total of 17 days.

3.  The competent medical evidence is negative for any in-
service head injury, psychiatric complaints or abnormal 
psychiatric findings; any psychiatric complaints, symptoms, 
findings or diagnoses for many years after service; and fails 
to link the veteran's current psychiatric diagnoses to the 
claimed in-service head injury.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric 
disability, to include a psychotic disorder and psychiatric 
residuals of a head injury, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  The veteran does not meet the basic eligibility 
requirements for non-service-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

For purposes of clarity, the veteran will apply the VCAA to 
each of the veteran's claims separately, beginning with the 
service connection claim.  

The appellant filed his claim for service connection for a 
psychiatric disability prior to the enactment of the VCAA.  
The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, 17 Vet. App. 
412 (2004).   

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Therefore, compliance is required with the 
notice and duty to assist provisions contained in the new 
law.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with regard to his service 
connection claim.  The Board concludes that the discussions 
in the April 2001 rating decision on appeal, the May 2002 
statement of the case (SOC) and the October 2002 and 
September 2003 supplemental statement of the case (SSOCs) 
adequately informed him of the information and evidence 
needed to substantiate his service connection claim.  The 
Board observes that a February 2001 VCAA notice letter and 
the May 2002 SOC informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his service connection claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Service medical records and post-service medical 
records, including VA and private treatment records, have 
been obtained.  The appellant has not indicated that there 
are any additional relevant service medical records or post-
service medical records available to substantiate his service 
connection claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's service connection claim, 
the Board notes that in the case of a claim for disability 
compensation the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that with no objective medical evidence of 
any head trauma or treatment in his service medical records; 
no psychiatric complaints, abnormal findings or treatment in 
his service medical records; no competent medical evidence of 
post-service psychiatric disability for decades following his 
separation from service; and no current diagnosis of or 
findings attributable to the claimed in-service head injury, 
no nexus opinion regarding this claim is required.  Arguably, 
38 U.S.C. § 5103A mandates a nexus opinion when there is 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  In this case, there is no in-service or 
proximate post-service medical evidence of the claimed 
psychiatric disability.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
the veteran's service connection claim.  Id.; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided the veteran notice 
of the VCAA with regard to his service connection claim in 
February 2001, prior to his April 2001 rating on appeal.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In its February 2001 letter, the RO 
informed the veteran that he could "... tell us about any 
additional information that you want us to try to get for 
you."  In a January 2004 letter to the veteran informing him 
that his claim had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's service connection claim, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim for service connection 
for a psychiatric disability, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
service connection claim.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Turning to the veteran's claim for non-service-connected 
pension, the Board finds that VA's duty to notify under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2002 rating decision on appeal, the 
July 2002 SOC and the October 2002 and September 2003 SSOCs 
adequately informed him of the information and evidence 
needed to substantiate his non-service-connected pension 
claim.  The Board observes that a March 2003 VCAA notice 
letter and the July 2002 SOC informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his non-service-connected 
pension claim and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra. 

Regarding VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate the non-service-connected 
pension claim, 38 U.S.C.A. § 5103A, the Board observes that 
absent the required length of active service there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court of Appeals for 
Veterans Claims (Court) shall take due account of the rule of 
prejudicial error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  These 
legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

Similarly, any Pelegrini error is not shown to have any 
effect on the claim for eligibility for non-service-connected 
pension or cause injury to the claimant.  The law, not the 
evidence, controls the outcome of this appeal (see Sabonis, 
supra).  The VCAA, therefore, is not applicable, since it 
would have no effect on the outcome of this appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing 
Smith v. Gober, 14 Vet. App. 227, 231 (2000) and Dela Cruz v. 
Principi,15 Vet. App. 143, 149 (2001)).  Taking these factors 
into consideration, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
claim for eligibility for non-service-connected pension, 
further expending of the VA's resources is not warranted and 
there is no prejudice to the appellant in proceeding to 
consider the claim.  See Bernard, supra.

Factual Background

The veteran has offered contentions in correspondence and 
during a September 2002 personal hearing at the RO, which the 
Board will address together.  The veteran contends that as a 
result of head trauma during a fight while on active duty, he 
now has either a character disorder or an acquired 
psychiatric disability.  The veteran reports that after the 
fight he received treatment at an emergency room for a hand 
injury but not for his head.  The veteran also maintains that 
he is entitled to non-service-connected pension.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service and personnel medical records are 
negative for any complaints, symptoms, findings or diagnoses 
relating to head trauma or a psychiatric disability.  A 
November 14, 1974 Brigade Aptitude Board report found that 
the veteran was characterized as unreliable and disobedient.  
In light of his inability to tolerate authority, follow rules 
and accept discipline, as well as evidence of his resentment 
of the military way of life, the Brigade Aptitude Board 
considered him untrainable.  Because he lacked motivation, 
was unsuitable for shipboard duty and apathetic, the Board 
recommended that he be administratively separated from the 
Navy as unsuitable.  

A November 14, 1974 memorandum noted that the veteran 
reported to the Naval Aptitude Board with a cast on his right 
hand, due to a cracked knuckle, and a "No March - No Drill" 
chit for seven days issued November 12, 1974.  The 
memorandum, requested that the veteran be examined to 
determine whether he was physically fit to appear before the 
Naval Aptitude Board and was medically clear for discharge.  
A handwritten notation on the memorandum provides that the 
veteran had been found medically clear for discharge.  

An undated report provides that the veteran had been referred 
to the Recruit Evaluation Unit because of failure to adapt 
successfully to recruit training.  Records showed that the 
veteran possessed defective attitudes and lack of motivation 
for continued military training.  Attempts to assist, counsel 
and motivate him had been unsuccessful.  Psychiatrically, the 
veteran was not psychotic or neurotically debilitated and 
psychiatric hospitalization was not indicated.  The veteran's 
maladaptation was not the product of mental illness but was 
due to a character and behavior disorder which rendered him 
unsuitable.  

Post-service medical records include the report of an April 
2000 VA psychiatric consultation, during which the veteran 
stated that he had been in a fight with another recruit 
during boot camp.  The veteran said that he injured his hand 
and his head but received treatment only for the hand.  The 
report provides the results of an interview and various 
psychological tests.  The examiner concluded that the data 
and interview suggested an individual who was depressed.  His 
cognitive functioning was low in comparison to the veteran 
population, he probably suffered attention deficit disorder 
since childhood, and he might be dyslexic and mildly mentally 
retarded.  

The report of a September 2000 private psychiatric evaluation 
provides that the veteran reported being hit on the head by a 
fellow serviceman while in the Navy.  The report provides the 
results of a mental status examination.  The resulting Axis I 
diagnosis was borderline intellectual functioning; psychotic 
disorder, not otherwise specified; and learning disability.  
The Axis II diagnosis was rule out borderline personality 
disorder.  

The August 2002 report of a VA neurology consultation 
provides that the veteran reported being assaulted and struck 
several times on the head, and treated at the base emergency 
room.  He did not remember the name of the base.  The report 
provides the results of the examination.  The resulting 
diagnosis was history of blunt head trauma; depression; and 
right hand pain, post-traumatic.  

Legal Analysis 

Entitlement to Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for 
certain chronic diseases, including psychoses, will be 
presumed if they are manifest to a compensable degree within 
the first year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA laws and regulations, personality disorders are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes.  38 C.F.R. § 
3.303(c) (2003).  The Board is aware that, under certain 
circumstances, service connection may be granted for such 
disorders if shown to have been aggravated during service.  
See VAOPGCPREC 82-90 (July 18, 1990). 

In cases where it appears that not all of the veteran's 
service medical records are available, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

In this case, it appears that service medical records 
consisting of an emergency room casting of the veteran's hand 
are not available.  The RO did secure service medical records 
relating to the veteran's 17 days of service, to include a 
negative history of a head injury recorded on the day the 
veteran separated from service, but not the actual records 
relating to treatment for a hand injury.  The Board finds 
that their absence is not prejudicial to the veteran's 
claims.  At two times during his appeal, the veteran has 
informed VA that, although he received treatment for an 
injury to the hand after the claimed assault, he did not 
receive any treatment for an injury to the head.  The hand 
injury is not is dispute.  With no indication that there are 
any additional service medical records containing any 
information relating to the claimed in-service head injury, 
and in view of the medical history obtained on October 17, 
1976, at the time of the veteran's separation from his 17 
days of active duty, which is negative for any findings 
relating to a head injury or psychiatric disorder (the 
veteran checked "no" on this form (93-101-01) to the 
question of whether he had had a head injury and the only 
psychiatric reference is an evaluation after the veteran was 
involved in a fight), any outstanding medical records 
regarding treatment of the veteran's hand would not be 
relevant to his current claims and no additional development 
is indicated.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disability, to include as a residuals of a head injury, on a 
presumptive or direct basis. 

First, the Board notes that the September 2000 private report 
reflects that the veteran has a personality disorder.  The 
veteran has not asserted that his service or any incident 
therein aggravated a pre-existing personality disorder.  
Thus, service connection for a psychiatric disability 
consisting of a personality disorder is not warranted.  38 
C.F.R. § 3.303(c); VAOPGCPREC 82-90. 

The Board also notes that since the earliest post-service 
medical evidence of a psychosis is dated decades after the 
veteran's separation from service, presumptive service 
connection for a psychosis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.

Turning to the issue of direct service connection, the Board 
notes that the service medical records in the claims file do 
not include any reference to a head injury.  Even assuming 
arguendo that the veteran did injure his head while on active 
duty, his service medical records are nevertheless negative 
for any abnormal psychiatric findings, any indication of 
residuals of head trauma, psychiatric or otherwise, or any 
psychiatric complaints or treatment, other than a reference 
to a psychiatric evaluation after he had been involved in a 
fight.  No psychiatric diagnosis was recorded in the service 
medical records pertaining to the veteran's 17 days of active 
duty.  In fact, the veteran's service records specifically 
indicate that he was not psychotic or neurotically 
debilitated, and that his maladaptation was not the product 
of mental illness.

The Board recognizes that recent VA and private medical 
reports provide various psychiatric diagnoses, including a 
psychotic disorder and depression.  However, these medical 
records do not support the veteran's claim.  These reports 
are dated decades after the veteran's separation from service 
and show no continuity of symptomatology since that time.  
Although these reports repeat the veteran's own history of 
in-service head trauma, they do not link the current 
psychiatric diagnoses or findings to the veteran's service, 
decades earlier, or any head trauma therein.  It is pertinent 
to note that there is no medical evidence of organic brain 
syndrome.  The August 2002 diagnosis of history of head 
trauma means only that the veteran reported past head trauma, 
and does not indicate current residuals of such trauma.

The Board is cognizant of the veteran's own assertions that 
his current psychiatric disability, including psychosis, is 
the result of his active service and head trauma incurred 
during that service.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical etiology or causation.  
Espiritu, supra.  Thus, his own contentions do not constitute 
competent medical evidence of a nexus between his service, 
the claimed head injury during service, and his current 
psychiatric diagnoses.  

Entitlement to Non-Service-Connected Pension

The veteran also seeks non-service-connected pension 
benefits.  VA pension benefits shall be paid to wartime 
veterans who are permanently and totally disabled from non-
service-connected disabilities which are not the result of 
willful misconduct. 38 U.S.C.A. § 1521(a).  Such benefits 
have a number of requirements, including that a veteran must 
have served in the active military, naval, or air service for 
90 days or more during a period of war.  38 C.F.R. § 3.3(a) 
(3).  The veteran's active service of 17 days does not meet 
this requirement, and his claim must be denied as a matter of 
law.  Sabonis, supra.








ORDER

Entitlement to service connection for a psychiatric 
disability, to include as a residual of a head injury, is 
denied.

Entitlement to non-service-connected pension is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



